Citation Nr: 0209747	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-00 198	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for low back strain, with 
degenerative changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1976.  

This matter is returned before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In July 2001, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained, to the extent 
possible.

2.  Symptomatology associated with low back strain, with 
degenerative changes, is not productive of symptomatology 
consistent with a severe limitation of lumbar motion, a 
severe intervertebral disc syndrome, or a severe lumbosacral 
strain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a low back strain, with degenerative changes, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations. Subsequent to the Board remand of July 2001, the 
veteran was issued a supplemental statement of the case.  The 
veteran was provided opportunities to identify additional 
evidence or provide argument in support of his claim.  
Outpatient treatment records from May 1999 to February 2001 
have been associated with the veteran's claims folder.  Thus, 
the Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Remanding to 
afford the RO an opportunity to consider the claim in light 
of the implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board further finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award an increased 
evaluation for his back disorder.  The veteran was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  
Additionally, he was provided notice of, and he did report 
for, a VA examination to help determine the current nature 
and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).  
Accordingly, the Board will adjudicate the merits of the 
claim.

The veteran contends that his low back disability is more 
severe than the current rating indicates.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities  (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).   The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.   38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to receive a rating greater than 20 percent for a 
low back strain, the evidence must show severe limitation of 
lumbar motion.  Additionally, an evaluation greater than 20 
percent is available for a severe lumbosacral strain.  
Characteristics of a severe lumbosacral strain include: 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo-
arthritic changes, or a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Finally, a 40 percent evaluation is available for a 
severe intervertebral disc syndrome with recurrent attacks.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295.  

Pertinent evidence of record includes VA examination reports 
of June 1999 and September 2000, and VA outpatient treatment 
records from May 1999 to February 2001.  These records, 
however, do not show evidence supportive of an evaluation 
greater than the currently assigned 20 percent.  In this 
regard, VA examination in June 1999, did not show more than a 
slight limitation of lumbar motion with the appellant able to 
flex forward to 90 degrees, extend backward 32 degrees 
without pain, and laterally flex to 30 degrees bilaterally.  
There were no muscle spasms, or other appropriate 
neurological findings consistent with an intervertebral disc 
syndrome, and Goldthwait's sign was negative.  The diagnosis 
was chronic low back strain.

At a September 2000 VA examination, the veteran was able to 
flex forward to 80 degrees, and to 90 degrees with pain.  
Extension backward was to 20 degrees with slight pain, 
lateral flexion was to 30 degrees with slight pain, and 
rotation was to 30 degrees without pain.  Goldthwait's sign 
was positive on the left at 90 degrees, and positive on the 
right at 110 degrees.  There was no indication of abnormal 
mobility on forced motion, muscle spasms, or other 
appropriate neurological findings consistent with an 
intervertebral disc syndrome.  The diagnosis was low back 
strain with slight limitation of motion and pain, healed 
spondylosis, L3-L4, L4-L5 and L5-S1, without disc disease.  

VA outpatient treatment reports for the period from May 1999 
to February 2001 are negative for complaints or treatment for 
low back pain.  

In November 2000, Pierre L. Dionne, M.D., noted a long 
history of degenerative disc disease.  Dr. Dionne opined that 
the veteran suffered from lower extremity neuropathy due to 
disc disease and possibly due to diabetes mellitus.  No basis 
for this opinion was, however, provided.

From the foregoing, it is evident that any limitation of 
lumbar motion is no more than slight.  Moreover, while Dr. 
Dionne found lower extremity neuropathy, he did not explain 
his rationale for this conclusion, and it is well to note 
that neuropathy was not found on either VA examination.  
Further, even Dr. Dionne postulated that neuropathy was due 
to the veteran's diabetes which is separately service 
connected.  

Even assuming arguendo that all neuropathy is due to the 
appellant's back disorder, the symptoms are not shown to be 
more than moderately disabling.  As such, an increased 
evaluation cannot be awarded under Diagnostic Code 5293.  
Finally, while the veteran shows evidence of a positive 
Goldthwait's sign, spinal listing, a marked limitation of 
forward bending, and abnormal mobility on forced motion is 
not shown.  As such, an increased evaluation is not in order 
under Diagnostic Code 5295.

The Board has considered the veteran's subjective complaints 
of daily back pain and his description of symptoms during 
flare-ups.  In this regard, he describes daily flare-ups 
caused by weather changes and twisting of his back.  The 
veteran, however, reports being able to work part-time 
delivering auto parts.  While VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria, see 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the 
record in this case provides no basis for concluding that the 
veteran's pain is so disabling as to warrant an evaluation in 
excess of the currently assigned 20 percent evaluation.  
Indeed, there is no evidence of disuse atrophy due to pain, 
and the VA examiner in September 2000 opined that during 
flare-up, any additional loss of motion would be slight.  As 
such, the Board finds that the 20 percent evaluation 
currently assigned is appropriate.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for low back strain, with degenerative 
changes, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

